CRAWFORD, Judge
(concurring in the result):
There are numerous errors that may take place during the post-trial process. Article 59(a), Uniform Code of Military Justice, 10 USC § 859(a), makes no exceptions as to application of the harmless-error test. Insofar as the majority is willing to apply the harmless-error test in the future to cases involving those numerous post-trial errors, I agree. See my separate opinions in United States v. Miller, 45 MJ 149, 151 (1996); United States v. Hickok, 45 MJ 142, 146 (1996); United States v. Jones, 44 MJ 242, 244 (1996); United States v. Leal, 44 MJ 235, 237 (1996); United States v. Hollon, 39 MJ 38 (CMA 1993); United States v. Demerse, 37 MJ 488, 493 (CMA 1993).